EXHIBIT 13 Portions of Southcoast Financial Corporation 2013 Annual Report to Shareholders Incorporated by Reference into December 31, 2013 Report on Form 10-K Southcoast Financial Corporation Management's Discussion and Analysis CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Statements included in this report which are not historical in nature are intended to be, and are hereby identified as “forward looking statements” for purposes of the safe harbor provided by Section 21E of the Securities Exchange Act of 1934, as amended. Words such as “may,” “will,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “seek,” “estimate,” “continue,” “plan,” “point to,” “project,” “predict,” “could,” “intend,” “target,” “potential,” and other similar words and expressions of the future identify forward-looking statements. The Company cautions readers that forward looking statements, including without limitation, those relating to the Company’s future business prospects, revenues, working capital, adequacy of the allowance for loan losses, liquidity, capital needs, interest costs, income, new offices, and the economy, are subject to certain risks and uncertainties that could cause actual results to differ from those indicated in the forward looking statements, due to several important factors identified in this report, among others, and other risks and factors identified from time to time in the Company’s other reports filed with the Securities and Exchange Commission. These forward-looking statements are based on our current expectations, estimates and projections about our industry, management’s beliefs, and assumptions made by management. Such information includes, without limitation, discussions as to estimates, expectations, beliefs, plans, strategies, objectives, goals, anticipations, and intentions concerning the Company’s future financial and operating performance. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict, particularly in light of the fact that the Company is a relatively new company with limited operating history. Therefore, actual results may differ materially from those expressed or forecasted in such forward-looking statements. The risks and uncertainties include, but are not limited to: ● future economic and business conditions; ● lack of sustained growth and disruptions in the economy of the Greater Charleston area, including, but not limited to, falling real estate values and increasing levels of unemployment; ● government monetary and fiscal policies; ● the effects of changes in interest rates on the levels, composition and costs of deposits, loan demand, and the values of loan collateral, securities, and interest sensitive assets and liabilities; ● the effects of competition from a wide variety of local, regional, national and other providers of financial, investment, and insurance services, as well as competitors that offer banking products and services by mail, telephone, computer and/or the Internet; ● the effects of credit rating downgrades on the value of investment securities issued or guaranteed by various governments and government agencies, including the United States of America; ● credit risks; ● higher than anticipated levels of defaults on loans; ● perceptions by depositors about the safety of their deposits; ● the failure of assumptions underlying the establishment of the allowance for loan losses and other estimates, including the value of collateral securing loans; ● changes in assumptions underlying allowances on deferred tax assets; ● changes in assumptions underlying, or accuracy of, analysis relating to other-than-temporary impairment of assets; ● accuracy of fair value measurements and the methods and assumptions used to estimate fair value; ● the risks of opening new offices, including, without limitation, the related costs and time of building customer relationships and integrating operations as part of these endeavors and the failure to achieve expected gains, revenue growth and/or expense savings from such endeavors; ● the effect of agreements with regulatory authorities, which restrict various activities and impose additional administrative requirements without commensurate benefits; ● changes in requirements of regulatory authorities; ● changes in laws and regulations, including tax, banking and securities laws and regulations and deposit insurance assessments; ● changes in accounting policies, rules and practices; ● changes in technology or products that may be more difficult or costly to implement, or less effective, than anticipated; ● cybersecurity risk related to our dependence on internal security systems and the technology of outside service providers, as well as the potential impacts of third party security breaches; ● the effects of war or other conflicts, acts of terrorism or other catastrophic events that may affect general economic conditions and economic confidence; ● ability to continue to weather the current economic downturn; ● loss of consumer or investor confidence; and ● other factors and information described in this report and in any of the other reports that we file with the Securities and Exchange Commission under the Securities Exchange Act of 1934. 1 Southcoast Financial Corporation Management's Discussion and Analysis All forward-looking statements that are made in this report are expressly qualified in their entirety by this cautionary notice. We have no obligation, and do not undertake, to update, revise or correct any of the forward-looking statements after the date of this report, or after the respective dates on which such statements otherwise are made. We have expressed our expectations, beliefs and projections in good faith and we believe they have a reasonable basis. However, we cannot assure you that our expectations, beliefs or projections will result or be achieved or accomplished. The following discussion is intended to assist you in understanding the financial condition and results of operations of Southcoast Financial Corporation and subsidiaries and should be read in conjunction with the consolidated financial statements and related notes included in this report. Many of the amounts and percentages in this section have been rounded for convenience of presentation, but actual recorded amounts have been used in computations. Accordingly, some numbers may differ slightly if recomputed using the numbers as presented. Overview We had net income for the year ended December 31, 2013 of $9.1 million, or $1.28 per basic share, compared to net income for the year ended December 31, 2012 of $3.5 million, or $0.50 per basic share. Net income for the year ended December 31, 2013 included an income tax benefit totaling $6.6 million, which was the result of the reversal of the valuation allowance on the Company’s deferred tax asset during the year. During 2013, continuing improvements in the national and local economies contributed to an easing of credit problems in the Company’s loan portfolio, as the Company’s net chargeoffs totaled $2.5 million, compared to $3.4 million during 2012. According to data taken from the Bureau of Labor, the average unemployment rate in the Charleston MSA for 2013 was 6.4%, the lowest in several years. The average unemployment rates for the five years leading up to 2013 were as follows: 2008 – 5.6%; 2009 – 9.6%; 2010 – 9.3%; 2011 – 8.4%; and 2012 – 7.4%. According to MLS data, the median sales price for single family homes in the Charleston MSA for 2013 was $205,000, which represented a significant improvement when compared to 2012. The median single family home sales prices for the five years leading up to 2013 were as follows: 2008 - $200,000; 2009 - $181,000; 2010 - $187,000; 2011 - $180,000; and 2012 - $187,000. These trends in unemployment and housing represent continuing improvement from prior periods, and are contributing factors to an overall improvement of the credit quality of the Company’s loan portfolio. However, problem loan levels remain elevated when compared to the period prior to the beginning of the 2008 recession, and the Company continues to maintain an allowance for loan losses relative to total loans in excess of pre-recession levels. The majority of problem loans in 2012 and 2013 were real estate loans, which in many instances had exposure to falling real estate prices, especially if the loans were originated prior to the recession. The process of foreclosure in South Carolina is lengthy and expensive. Though less so than in recent years, the impact of foregone interest on nonaccruing loans in the process of foreclosure, combined with attorney’s fees, property taxes, and costs to sell repossessed property, continued to negatively impact the Company’s income in 2013. The Company expects continued economic improvement in its market areas in 2014, but there can be no assurance that these expectations will be realized. Therefore, loan portfolio risk factors related to local unemployment levels and real estate values are still present. Net interest income increased in 2013 to $13.7 million, as compared to $13.4 million for 2012, as a result of changes in the rate and volume of average earning assets and average interest bearing liabilities. Our average earning assets increased by $3.3 million in 2013. The increase was due to a $10.0 million increase in average loans, partially offset by a $6.7 million decrease in average investments and federal funds sold. The decrease in average investments and federal funds sold was primarily the result of sales and paydowns of mortgage backed securities. Securities purchases during 2013 were less than combined sales and paydowns as a result of management’s decision to reduce the size of its securities portfolio due to the current low yield environment. The moderate loan growth was the result of a slowly improving economy. 2 Southcoast Financial Corporation Management's Discussion and Analysis Overview – (continued) Net income for 2013 of $9.1 million contributed to a $5.9 million increase in average shareholders’ equity during 2013, which represented an 18.1% increase compared to 2012. Included in net income was a $6.6 million net tax benefit resulting from the reversal of the valuation allowance on the Company’s deferred tax asset. Average earning assets increased 0.87% and total net interest income increased 2.44% in 2013. Loan loss provisions decreased by $480,000 during 2013 due primarily to reductions in levels of delinquencies and adversely classified loans in the Company’s loan portfolio. Delinquent loans totaled $8.7 million and $13.5 million at December 31, 2013 and December 31, 2012, respectively. Classified loans totaled $23.1 million and $30.2 million at December 31, 2013 and December 31, 2012, respectively. Loan charge offs, net of recoveries, totaled $2.5 million during 2013, compared to net charge offs of $3.4 million during 2012. Noninterest income decreased by $917,000, or 27.98%, in 2013. The decrease in noninterest income was primarily the result of a $521,000 decrease in gains on sales of investment securities. Additionally, other noninterest income decreased by $187,000 during 2013, primarily the result of a $164,000 decrease in gains on sales of property and equipment. Also contributing to the decline in noninterest income were decreases to service fees on deposit accounts, gains on sales of mortgage loans held for sale, and company owned life insurance earnings. Collectively, these noninterest income items decreased by $209,000 during 2013. Noninterest expenses increased by $1.1 million, or 8.82%, in 2013. The increase was primarily due to a reduction of $901,000 in gains on sales of other real estate owned. Additionally, salaries and employee benefits increased by $537,000. Partially offsetting these increases was a decrease of $269,000 for impairment provisions and other expenses related to other real estate owned, net of rental income. Occupancy expense also provided a partial offset to the overall increase in noninterest expenses, as it decreased by $139,000 during 2013, primarily due to decreases of $78,000 to maintenance and repairs and $29,000 to depreciation expense on leasehold improvements. Critical Accounting Policies We have adopted various accounting policies which govern the application of accounting principles generally accepted in the United States of America in the preparation of our financial statements. Our significant policies are described in the notes to the consolidated financial statements. Certain accounting policies involve significant judgments and assumptions by management which have a material impact on the carrying value of certain assets and liabilities. Management considers such accounting policies to be critical accounting policies. The judgments and assumptions used by management in these critical accounting policies are based on historical experience and other factors, which are believed to be reasonable under the circumstances. Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates, which could have a material impact on the carrying values of our assets and liabilities and our results of operations. We believe accounting policies related to investment securities, the allowance for loan losses, other real estate owned, and income taxes require the most significant judgments and estimates used in preparation of our consolidated financial statements. Refer to the discussion under the captions “Investment Portfolio,” “Allowance for Loan Losses,” “Real Estate Owned” and “Income Taxes” below and to Note 1 to our consolidated financial statements for a detailed description of our estimation process and methodology related to these items. Comparison of Years Ended December 31, 2013 and 2012 Results of Operations General We had net income for the year ended December 31, 2013 of $9.1 million, or $1.28 per basic share, compared to net income for the year ended December 31, 2012 of $3.5 million, or $0.50 per basic share. We had net interest income of $13.7 million for 2013, as compared to $13.4 million for 2012. We also had noninterest income (principally earnings on Company Owned Life Insurance, service charges, gains on sale of assets, and fees and commissions) of $2.4 million in 2013 and $3.3 million in 2012. We provided $400,000 and $880,000 to our allowance for loan losses in 2013 and 2012, respectively, and had noninterest expenses (principally salaries and benefits, occupancy, furniture and equipment, and impairment of other real estate owned) of $13.2 million in 2013 and $12.1 million in 2012. Additionally, we had a net income tax benefit of $6.6 million during 2013, compared to income tax expense of $137,000 in 2012. The net income tax benefit was due to the reversal of a valuation allowance on our deferred tax asset. See Note 13 to the current year’s audited financial statements for a full discussion of the Company’s deferred tax asset and the reasons for the reversal of the valuation allowance related to it. 3 Southcoast Financial Corporation Management's Discussion and Analysis Net Interest Income During the year ended December 31, 2013, net interest income was $13.7 million, as compared to $13.4 million for the year ended December 31, 2012. This increase was attributable to changes in the rate and volume of average interest earning assets and average interest bearing liabilities. Average interest earning assets increased to $379.8 million in 2013 from $376.5 million in 2012. The increase in volume was primarily attributable to a $10.0 million increase in average loans, partially offset by a $6.7 million decrease in average investments and federal funds sold. The average yield on interest earning assets decreased from 4.88% to 4.65% from 2012 to 2013, while the average cost of interest bearing liabilities decreased from 1.37% to 1.12%. The net yield on average interest earning assets increased from 3.59% in 2012 to 3.63% in 2013. During the year ended December 31, 2012, net interest income was $13.4 million, as compared to $12.3 million for the year ended December 31, 2011. This increase was primarily attributable to changes in the rate and volume of average interest bearing liabilities. Average interest earning assets decreased to $376.5 million in 2012 from $392.3 million in 2011. The decrease in volume was primarily attributable to a $17.3 million decrease in average investments and federal funds sold, partially offset by a $1.5 million decrease in average loans. The average yield on interest earning assets for both periods was 4.88% , while the average cost of interest bearing liabilities decreased from 1.75% to 1.37%. The net yield on average interest earning assets increased from 3.18% in 2011 to 3.59% in 2012. The increase in net yield on average interest earning assets was due to a change in earning asset mix between the two periods. This change in mix overcame the lower yields on individual earning asset items between the two periods. Loans, which represent the highest yielding class of earning assets, totaled 82.41% of average earning assets during 2012, as compared to 78.72% of average earning assets during 2011. Investments and federal funds sold totaled 17.59% of average earning assets in 2012, as compared to 21.28% in 2011. Average loans increased by $1.5 million during 2012, and the yield on these loans decreased by 0.05% due to continued repricing of loans at lower interest rates. Average interest bearing deposits decreased by $22.5 million and the rates paid on these deposits decreased by 0.47% due to falling interest rates. Nonperforming assets, which totaled $21.3 million and $31.7 million at December 31, 2012 and 2011, respectively, suppressed the net interest margin in both periods, as the majority of nonperforming assets consisted of nonaccrual loans and other real estate owned, which do not produce interest income. If liquidated, the cash received for these assets could be used to fund interest earning assets or reduce interest bearing liabilities, either of which would have the effect of increasing net interest income. 4 Southcoast Financial Corporation Management's Discussion and Analysis Net Interest Income – (continued) The following table sets forth, for the periods indicated, information related to our average balance sheets and average yields on assets and average rates paid on liabilities. Such yields and rates are derived by dividing income or expense by the average balance of the corresponding assets or liabilities. For the year ended December 31, 2013 For the year ended December 31, 2012 For the year ended December 31, 2011 (Dollars in thousands) Average Balance Income/ Expense Yield/ Rate Average Balance Income/ Expense Yield/ Rate Average Balance Income/ Expense Yield/ Rate Assets: Cash and Federal Funds Sold $ 12,258 $ 31 % $ 12,334 $ 29 % $ 14,073 $ 34 % Investments - taxable 42,934 936 % 48,140 1,031 % 59,658 1,466 % Investments - nontaxable (1) 4,332 265 % 5,773 358 % 9,761 607 % Total investments and federal funds sold 59,524 1,232 % 66,247 1,418 % 83,492 2,107 % Loans (2)(3) 320,286 16,425 % 310,279 16,948 % 308,791 17,017 % Total Earning Assets 379,810 17,657 % 376,526 18,366 % 392,283 19,124 % Other Assets 53,544 56,265 62,629 Total Assets $ 433,354 $ 432,791 $ Liabilities: Savings and demand deposits $ 122,844 $ 676 % $ 111,208 $ 691 % $ 104,471 $ 1,231 % Time deposits 145,990 1,198 % 174,061 1,913 % 203,313 3,018 % Other borrowings 64,132 1,798 % 59,782 2,054 % 62,036 2,215 % Subordinated debt 10,310 186 % 10,310 202 % 10,310 183 % Total interest bearing liabilities/interest expense $ 343,276 3,858 % $ 355,361 4,860 % $ 380,130 6,647 % Non-interest bearing liabilities 51,661 44,892 36,244 Total Liabilities 394,937 400,253 416,374 Equity 38,417 32,538 38,538 Total Liabilities and Equity $ 433,354 $ 432,791 $ Net interest income/margin (4) $ % $ % $ % Net interest spread (5) % % % (1) Yield is calculated on a tax equivalent basis. (2) Does not include nonaccruing loans. (3) Income includes loan fees of $577,000 in 2013, $771,000 in 2012, and $622,000 in 2011. (4) Net interest income divided by total earning assets (5) Total interest earning assets yield less interest bearing liabilities rate. 5 Southcoast Financial Corporation Management's Discussion and Analysis Net Interest Income – (continued) The following table presents changes in our net interest income which are primarily a result of changes in the volumes (change in volume times old rate), changes in rates (change in rate times old volume), and changes in rate/volume (change in rate times the change in volume) of our interest earning assets and interest bearing liabilities. Analysis of Change in Net Interest Income For the Year ended December 31, 2013 versus the year ended December 31, 2012 (1) For the Year ended December 31, 2012 versus the year ended December 31, 2011 (1) (Dollars in thousands) Volume Rate Net Change Volume Rate Net Change Interest Income: Cash and Federal funds sold $ - $ 2 $ 2 $ (4 ) $ (1 ) $ (5 ) Investments - taxable ) 17 ) Investments - non taxable (2) ) (4 ) ) ) (1 ) ) Total investments and federal funds sold ) 15 ) Net loans (3)(4) 547 ) ) 82 ) ) Total interest income 346 ) Interest expense: Savings deposits $ 72 $ ) $ ) $ 79 $ ) $ ) Time deposits ) Other borrowings 149 ) Subordinated Debt - ) ) - 19 19 Total interest expense ) Net interest income $ 433 $ ) $ 293 $ ) $ 1,047 $ 1,029 (1) Volume - rate changes have been allocated to each category on a consistent basis between rate and volume. (2) Yield is calculated on a tax equivalent basis. (3) Includes loan fees of $577,000 in 2013, $771,000 in 2012, and $622,000 in 2011 (4) Does not include nonaccruing loans. During 2014, management expects that interest rates will remain relatively unchanged. Therefore, any improvements in net interest income for 2014 are expected to be largely the result of increases in volume and changes in the mix of interest-earning assets and liabilities. Additionally, a reduction in overall levels of average nonperforming assets would provide margin improvement, as the proceeds from disposal of these assets could be invested into interest bearing assets or utilized to repay interest bearing liabilities as they come due. Management expects to continue to use aggressive marketing strategies to increase our bank's market share for both deposits and quality loans within its service areas in the greater Charleston, South Carolina, metropolitan area. These strategies involve offering attractive interest rates and continuing our bank's commitment to providing outstanding customer service. However, until demand for loans to qualified borrowers increases, increases in loans are likely to be modest. Market Risk - Interest Rate Sensitivity Market risk is the risk of loss from adverse changes in market prices and rates. Our market risk arises principally from interest rate risk inherent in our lending, deposit, and borrowing activities. Management actively monitors and manages our interest rate risk exposure. Although we manage other non-market risks, such as credit quality and liquidity risk in the normal course of business, management considers interest rate risk to be our most significant market risk that could potentially have the largest material effect on our financial condition and results of operations. Other types of market risk such as foreign currency exchange risk and commodity price risk do not affect us directly. 6 Southcoast Financial Corporation Management's Discussion and Analysis Market Risk - Interest Rate Sensitivity – (continued) Achieving consistent growth in net interest income is the primary goal of our asset/liability function. We attempt to control the mix and maturities of assets and liabilities to achieve consistent growth in net interest income despite changes in market interest rates. We seek to accomplish this goal while maintaining adequate liquidity and capital. We believe our asset/liability mix is sufficiently balanced so that the effect of interest rates moving in either direction is not expected to be material over time. Interest rate sensitivity management is concerned with the timing and magnitude of repricing assets compared to liabilities and is an important part of asset/liability management. It is the objective of interest rate sensitivity management to generate stable growth in net interest income and to control the risks associated with interest rate movement. Management constantly reviews interest rate risk exposure and the expected interest rate environment so that adjustments in interest rate sensitivity can be made in a timely manner. Our Bank’s Asset/Liability Committee uses a simulation model to assist in achieving consistent growth in net interest income while managing interest rate risk. The model takes into account interest rate changes as well as changes in the mix and volume of assets and liabilities. The model simulates our Bank’s balance sheet and income statement under several different rate scenarios. The model’s inputs (such as interest rates and levels of loans and deposits) are updated on a quarterly basis in order to obtain the most accurate forecast possible. The forecast presents information over a twelve-month period. It reports a base case in which interest rates remain flat and variations that occur when rates increase or decrease 100, 200, 300, and 400 basis points. According to the model, as of December 31, 2013, our Bank is positioned so that net interest income would decrease $32,000 and net income would decrease $21,000 if rates were to rise 100 basis points in the next twelve months. Conversely, net interest income would increase $89,000, and net income would increase $59,000 if interest rates were to decline 100 basis points in the next twelve months. The potential volatility suggested by these hypothetical interest rate movements is considered to be low and is well within the Bank’s policy limits for such scenarios. Given the Federal Funds target rate of between 0 and 25 basis points, at December 31, 2013, management considers a substantial decline in interest rates highly unlikely. Computation of prospective effects of hypothetical interest rate changes are based on numerous assumptions, including relative levels of market interest rates and loan prepayments, and should not be relied upon as indicative of actual results. Further, the computations do not contemplate any actions our Bank could undertake in response to changes in interest rates or the effects of responses by others, including borrowers and depositors. The “Interest Sensitivity Analysis” below indicates that, on a cumulative basis through twelve months, repricing rate sensitive liabilities exceeded rate sensitive assets, resulting in a liability sensitive position at December 31, 2013 of $ 114.4 million for a cumulative gap ratio of (29.64%). When interest sensitive liabilities exceed interest sensitive assets for a specific repricing "horizon," a negative interest sensitivity gap occurs. The gap is positive when interest sensitive assets exceed interest sensitive liabilities. For a bank with a negative gap, such as our Bank, rising interest rates would be expected to have a negative effect on net interest income and falling rates would be expected to have the opposite effect. However, as noted above, our simulation model indicates that rising rates would have a relatively minor negative effect on our net interest income. The simulation model differs from the “Interest Rate Sensitivity Analysis” primarily in its assumptions related to interest bearing transaction accounts, savings and money market accounts, and time deposits. The simulation model assumes that a change of 100 basis points in an indexed interest rate, such as the Federal Funds rate, would produce only a fractional change in rates paid on these types of deposit accounts, and these changes would not be immediate, but would lag behind the market rate changes. Due to the sophistication of the inputs and assumptions used in our simulation model, we believe that it produces more realistic outcomes of potential interest rate scenarios than the “Interest Rate Sensitivity Analysis.” The table below reflects the balances of interest-earning assets and interest-bearing liabilities at the earlier of their repricing or maturity dates. Interest-earning deposits in other banks are reflected at the deposits' maturity dates. Loans not accruing interest are not included in the table. Repurchase agreements, Federal Home Loan Bank borrowings and subordinated debt (collectively, Other borrowings) are reflected in the earliest contractual repricing interval due to the immediately available nature of these funds. Interest-bearing liabilities with no contractual maturity, such as interest-bearing transaction accounts and savings deposits, are reflected in the earliest repricing interval due to contractual arrangements which give management the opportunity to vary the rates paid on these deposits within a 30-day or shorter period. However, our Bank is under no obligation to vary the rates paid on those deposits within any given period. Fixed rate time deposits are reflected at their contractual maturity dates. Fixed rate advances are reflected at their contractual maturity dates, and variable rate advances are reflected in the earliest repricing interval because they were borrowed under the daily rate credit option, and reprice daily. Fixed rate advances with conversion features that may become variable rate are reflected at the earlier of their repricing or maturity dates. 7 Southcoast Financial Corporation Management's Discussion and Analysis Market Risk - Interest Rate Sensitivity – (continued) Interest Sensitivity Analysis December 31, 2013 (Dollars in thousands) Within Three Months After Three Through Twelve Months One Through Five Years Greater Than Five Years Total Assets Interest earning assets: Interest earning deposits in other banks $ $ - $ - $ - $ Investment securities - - Loans held for sale - - - Loans (1) Total Earning Assets $ Liabilities Interest bearing liabilities: Interest bearing transaction accounts $ $ - $ - $ - $ Savings and money market - - - Time deposits - $100,000 and over - Other time deposits 76 Total interest bearing deposits $ $ $ 76 $ Other borrowings - Total interest bearing liabilities $ Interest sensitivity gap $ ) $ $ $ Cumulative interest sensitivity gap $ ) $ ) $ ) $ Ratio of cumulative gap to earning assets -40.28 % -29.64 % -26.15 % % Does not include nonaccruing loans. Provision for Loan Losses The allowance for loan losses, established through charges to the provision for loan losses, allows for estimated loan losses inherent in our loan portfolio. Loan losses or recoveries are charged or credited directly to the allowance. The level of the allowance is based on management's judgment of the amount needed to maintain an allowance adequate to provide for probable losses in the loan portfolio as of the balance sheet date, though the exact amount of such losses and in some cases the specific loans cannot be identified yet. We provided $400,000 and $880,000 to the allowance during the years ended December 31, 2013 and 2012, respectively. We believe the provisions made to the allowance for loan losses allowed us to maintain an adequate allowance for probable incurred losses for each of these periods. See “Allowance for Loan Losses” below. Noninterest Income Noninterest income, which consists primarily of service fees on deposits, gains and fees on loans sold, other fee income, company owned life insurance earnings, and gains on sales of securities and fixed assets, totaled approximately $2.4 million for the year ended December 31, 2013, as compared to approximately $3.3 million for the year ended December 31, 2012, a decrease of approximately $900,000. The decrease in noninterest income was primarily the result of a $521,000 decrease in gains on sales of investment securities. Additionally, other noninterest income decreased by $187,000 during 2013, primarily the result of a $164,000 decrease in gains on sales of property and equipment. Also contributing to the decline in noninterest income were decreases to service fees on deposit accounts, gains on sales of mortgage loans held for sale, and company owned life insurance earnings. Collectively, these noninterest income items decreased by $209,000 during 2013. 8 Southcoast Financial Corporation Management's Discussion and Analysis Noninterest Expenses Noninterest expenses, which consist primarily of salaries and employee benefits, occupancy, furniture and equipment, insurance expenses, and costs associated with other real estate owned, totaled $13.2 million for the year ended December 31, 2013, as compared to $12.1 million for the year ended December 31, 2012, an increase of $1.1 million. The increase was primarily due to a reduction of $901,000 in gains on sales of other real estate owned. Additionally, salaries and employee benefits increased by $537,000. Partially offsetting these increases was a decrease of $269,000 for impairment provisions and other expenses related to other real estate owned, net of rental income. Occupancy expense also provided a partial offset to the overall increase in noninterest expenses, as it decreased by $139,000 during 2013. Income Taxes We recorded a net income tax benefit of $6.6 million during 2013, compared to income tax expense of $137,000 in 2012. The net income tax benefit was due to the reversal of a valuation allowance on our deferred tax asset. A Company’s deferred tax asset represents the difference in the timing of certain items of income and expense (principally provision for loan losses and depreciation) which are included in one reporting period for financial accounting purposes and another for income tax purposes. See Note 13 to the current year’s audited financial statements for a full discussion of the Company’s deferred tax asset and the reasons for the reversal of the valuation allowance related to it. The income tax expense recorded in 2012 was attributable to South Carolina State income taxes only, as the Company has a net operating loss carry forward for Federal income taxes. Financial Condition Investment Portfolio As of December 31, 2013, our available-for-sale investment portfolio comprised approximately 8.90% of our total assets. The following table summarizes the carrying value amounts of available-for-sale securities we held at December 31, 2013, 2012, and 2011. All securities are held available-for-sale and are stated at estimated fair value. Securities Portfolio Composition December 31, Book Value Net Unrealized Fair Value Book Value Net Unrealized Fair Value Book Value Net Unrealized Fair Value (Dollars in thousands) Holding Gain/ (Loss) Holding Gain/ (Loss) Holding Gain/ (Loss) Available-for Sale Mortgage-backed securities Government sponsored Enterprises (1) $ $ ) $ Other - 6 U.S. States and political subdivisions Other Investments (2) Total $ $ ) $ $ 46,612 $ ) $ $ $ ) $ (1) Includes securities secured by pools of mortgages from various issuers, including FNMA and FHLMC Includes trust preferred and other equity securities. 9 Southcoast Financial Corporation Management's Discussion and Analysis Securities Portfolio Composition – (continued) The unrealized loss attributable to Other investments for December 31, 2013 primarily relates to our investments in two pooled trust preferred securities. The table below outlines these investments. (Dollars in thousands) Security Description Credit Tranche Interest Payment Status Tax Equivalent Book Yield Book Value Unrealized Holding Loss Fair Value ALESCO 9A A2 Active 1.17% $ $ $ PreTSL 27 C1 PIK 1.32% $ The value of these securities has been adversely affected by a lack of liquidity in the market for these securities as well as the current coupon interest rates on the securities. The book yields on these securities represent a combination of the coupon interest rates and accretive discounts on these securities. These securities pay variable rates of interest based on three month LIBOR. The current tax equivalent book yields shown above reflect three month LIBOR at December 31, 2013. Current market rates of interest for capital borrowings vary based on issuer, but the tax equivalent book yields reflected in the above table are significantly lower than current market rates for such borrowings. The first security above is currently paying interest and has excess subordination of 18.52%. This means that, for the credit tranche owned by the Company, the total dollar value of performing issuers in the pool exceeds total Class A notes outstanding by 18.52%. Accordingly, the Company is receiving contractual interest payments on these securities. Based on the over collateralized position of this security and the current nature of its interest payments this security was deemed not to have other than temporary impairment, as projected cash flows support the book value of the security. The second security above is a Class C note and is currently receiving payment in kind (PIK) interest. This means that in lieu of cash interest payments, interest is being capitalized and added to the Company’s principal investment in the security. Class A note holders of this security have had their principal paid down and currently satisfy their over collateralization requirements. The Class A notes are currently receiving cash payments of contractual interest. The Class B Notes have begun to receive principal payments to meet their over collateralization requirements. If and when these requirements are met by the Class B notes, the Class C Notes will begin to receive principal payments to meet their over collateralization requirements, followed by the Class D Notes. Management has engaged a third party firm specializing in securities valuations to evaluate this security’s principal and payment in kind interest for potential other-than-temporary impairment. This firm performed a discounted cash flow analysis through December 2037, the date of maturity for this security, which showed approximately $176,000 of credit loss as of March 31, 2011. This analysis was performed with relevant assumptions about projected default probabilities for the underlying issuers in this security. However, management has discontinued accrual of interest on this security due to the payment in kind interest on the security and the overall credit deterioration in the security. If the underlying issuers in this security show additional financial deterioration, the Company may recognize other than temporary impairment in the future. See Note 3 to the audited financial statements for further information about these securities. 10 Southcoast Financial Corporation Management's Discussion and Analysis Securities Portfolio Composition – (continued) The following table presents maturities and weighted average yields of securities available-for-sale at December 31, 2013. Available-for-sale securities are stated at estimated fair value. There were no available-for-sale securities with maturities in time periods not presented in the table. Equity securities have no maturity and are shown as a separate category. Maturities for mortgage-backed securities are not listed due to their tendency to have frequent prior to maturity paydowns. Securities Portfolio Maturities and Yields December 31, 2013 (Dollars in Thousands) Fair Value Yield Government sponsored enterprises Mortgage backed $ % U.S. States and political subdivisions Due from five to ten years % Due after ten years % Total $ % Other investments Due after ten years $ % Equity securities with no maturities or stated yields 4,049 - Total $ (1) Yields are calculated on a tax equivalent basis. Loan Portfolio Management believes the loan portfolio is adequately diversified. The loan portfolio is not concentrated in loans to any single borrower or a relatively small number of borrowers. The only concentrations of loans to classes of borrowers or industries that would be similarly affected by economic conditions of which management is aware are for residential mortgage loans, commercial real estate loans, and construction and land development loans geographically concentrated in the Company’s market area. The Company does not make foreign loans. Because we operate a community bank, nearly all of the loans are to borrowers in, or secured by real estate located in, or near, our market area. See Note 1 to Consolidated Financial Statements, “Concentration of Credit Risk,” for further information. The amounts of loans outstanding are shown in the following table according to type of loan for the following dates: Loan Portfolio Composition December 31, (Dollars in Thousands) Real estate secured loans: Residential 1-4 Family $ Multifamily Commercial Construction Total real estate secured loans Commercial and Industrial Consumer Other Total Gross Loans Allowance for loan losses ) $ 11 Southcoast Financial Corporation Management's Discussion and Analysis Loan Portfolio Composition – (continued) A certain degree of risk is inherent in the extension of credit. Management has established loan and credit policies designed to control both the types and amounts of risks assumed and to ultimately minimize losses. Such policies include limitations on loan-to-collateral values for various types of collateral, requirements for appraisals of real estate collateral, problem loan management practices and collection procedures, and nonaccrual and charge-off guidelines. Commercial loans primarily represent loans made to businesses and may be made on either a secured or an unsecured basis. Approximately 30.78% of our bank's loan portfolio at December 31, 2013 was comprised of commercial loans, 78.26% of which were secured by real estate (shown in the table above as “Real Estate Secured Loans – Commercial”). Commercial loans not secured by real estate were classified as “Commercial and Industrial,” as set forth in the table above. When taken, collateral on loans not secured by real estate may consist of liens on receivables, equipment, inventories, furniture and fixtures and other business assets. Commercial loans are usually made to businesses to provide working capital, expand physical assets or acquire assets. Commercial loans will generally not exceed a 20-year maturity and will usually have regular amortization payments. Commercial loans to most business entities require guarantees of their principals. Commercial lending involves significant risk because repayment usually depends on the cash flows generated by a borrower's business, and the debt service capacity of a business can deteriorate because of downturns in national and local economic conditions, as well as situations particular to a borrower’s business or industry. Initial and continuing financial analysis of a borrower's financial information is required to control this risk. Construction and land development loans represent 10.31% of the loan portfolio and typically consist of financing for the construction of 1-4 family dwellings and some non-farm, non-residential real estate. Usually, loan-to-value ratios are not to exceed 80%, and permanent financing commitments are required prior to the advancement of loan proceeds. Included in total real estate construction and land development loans at December 31, 2013, were $9.4 million in residential construction loans, $954,000 in residential land development loans, $7.0 million in residential lot loans, $3.1 million in commercial lot loans, $5.6 million of other commercial construction loans, $2.5 million of loans secured by raw land, and $5.6 million of other commercial purpose land loans. Residential real estate loans comprised approximately 56.76% of our Bank's loan portfolio at December 31, 2013. Residential real estate loans consist mainly of first and second mortgage loans on single family homes, with some multifamily real estate loans. Loan-to-value ratios for these instruments are generally not to exceed 80%. Total loans outstanding increased by $4.4 million between December 31, 2012 and December 31, 2013. This increase is primarily attributable to an increase of $14 million in residential 1–4 family loans, partially offset by decreases of $6.1 million of construction and land development loans, and $2.3 million of commercial and industrial loans. Due to continued economic weakness experienced during 2013, the Company recorded gross loan chargeoffs of $3.1 million to its allowance for loan losses, and brought $438,000 of foreclosed loans into other real estate owned. As discussed in Note 6 to the audited financial statements, the Company made loans totaling approximately $2.2 million and $2.3 million to facilitate the sale of other real estate owned during 2013 and 2012, respectively. The Company realized deferred gains of $66,000 on these transactions during 2013. There were no such gains during 2012. 12 Southcoast Financial Corporation Management's Discussion and Analysis Maturity and Interest Sensitivity Distribution of Loans The following table sets forth the maturity distribution of our loans, by type, at December 31, 2013, as well as the type of interest requirement on such loans. (Dollars in Thousands) One Year or Less Over One Year Through Five Years Over Five Years Total Real estate secured loans: Residential 1-4 Family $ $ 9,613 $ $ Multifamily - 592 Commercial Construction Total real estate secured loans Commercial and Industrial Consumer Other 57 $ $ $ 265,252 $ Predetermined rate, maturity greater than one year - $ 27,225 $ 120,011 $ 147,236 Variable rate or maturity within one year $ $ 16,764 $ 145,241 $ 184,670 Nonperforming Loans And Other Problem Assets When a loan is 90 days past due on interest or principal or there is serious doubt as to collectability, the accrual of interest income is generally discontinued unless the estimated net realizable value of collateral is sufficient to assure the likelihood of collection of the principal balance and accrued interest. When the collectability of a significant amount of principal is in serious doubt, the principal balance is reduced to the estimated fair value of collateral by a charge-off to the allowance for loan losses, and any subsequent collections are credited first to the remaining principal balance and then to the allowance for loan losses as a recovery of the amount charged off. A nonaccrual loan is not returned to accrual status unless principal and interest are current and the borrower has demonstrated the ability to continue making payments as agreed. When a loan’s terms have been modified from the original note and the modified terms represent a concession made by the Company due to a borrower’s financial difficulty, a troubled debt restructuring exists. Troubled debt restructurings contain terms the Company would not customarily offer in the ordinary course of business. See Notes 1 and 4 to the audited financial statements for additional information about nonperforming loans and other problem assets. At December 31, 2013, we had $9.9 million of nonaccrual loans, no loans 90 days or more past due and still accruing interest, and $4.6 million of troubled debt restructurings, $4.2 million of which were also included in nonaccrual loans. The gross interest income which would have been recorded under the original terms of the nonaccrual loans amounted to approximately $618,000 in 2013. No interest on nonaccruing loans was included in net income for 2013. No interest income on loans 90 days or more past due was recognized during 2013. The gross interest income that would have been recognized according to the original loan terms on loans that are troubled debt restructurings during 2013 totaled approximately $27,000; actual interest income recognized on these loans according to the restructured terms totaled $27,000. 13 Southcoast Financial Corporation Management's Discussion and Analysis Nonperforming Loans And Other Problem Assets – (continued) The following table presents information on nonperforming loans and real estate acquired in settlement of loans: December 31, (Dollars in Thousands) Nonperforming loans: Nonaccrual loans $ $ 9,714 $ 21,268 $ 19,613 $ Past due 90 days or more - - - 44 - Accruing restructured loans Total nonperforming loans Real estate acquired in settlement of loans Total nonperforming assets $ $ 21,326 $ $ $ Nonperforming assets as a percentage of loans and other real estate owned % Allowance for loan losses as a percentage of nonperforming loans % The declining levels of nonperforming loans and nonperforming assets during 2013 and 2012 compared to the prior periods presented in the above table reflect a steady recovery from the effects of the severe economic downturn which began in 2008. This downturn impacted developers, builders, and others associated with the real estate business most significantly, but also impacted local businesses and consumers, as unemployment levels were elevated and consumer spending was negatively impacted throughout this timeframe. As real estate values have risen and unemployment rates have fallen over the last two years, the Company has experienced considerable asset quality improvement. Further reductions to the Company’s nonperforming assets likely depend on a continuance of these positive economic trends. The Company’s total nonaccrual loans at December 31, 2013 and 2012 included loans with partial charge offs totaling $1.5 million and $1.1 million, respectively. These amounts are detailed in Note 4 to the audited financial statements. Potential Problem Loans Management identifies and maintains a list of potential problem loans. These are loans with risk grades of 7 that are actively accruing interest and are not past due 90 days or more. A loan is added to the potential problem list when management becomes aware of information about possible credit problems of the borrower which raises doubt about the borrower’s ability to continue to comply with current loan repayment terms. At December 31, 2013 potential problem loans totaled $12.7 million, a decrease of $8.7 million when compared to potential problem loans of $21.4 million at December 31, 2012. A description of loan risk grades is included in the “Allowance for Loan Losses” portion of this discussion. Approximately $11.7 million of December 31, 2013 problem loans represented loans secured by real estate, compared to $18.5 million of problem loans at December 31, 2012. Management closely tracks the current values of real estate collateral when assessing the collectability of potential problem loans secured by real estate. 14 Southcoast Financial Corporation Management's Discussion and Analysis Allowance for Loan Losses The allowance for loan losses is increased by provisions which are direct charges to operating expense. Losses on loans are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Recoveries of previously charged off loans, are credited to the allowance. Sales of other real estate owned do not impact the allowance for loan losses, and any gains or losses as a result of these sales are accounted for separately in noninterest expenses. In reviewing the adequacy of the allowance for loan losses, management considers the historical loan losses we experienced, current economic conditions affecting the ability of our borrowers to repay, the volume of loans and the trends in delinquent, nonaccrual, and potential problem loans, information about specific borrower situations, and the quality and value of collateral securing nonperforming and problem loans, and other factors. After charging off all known losses, management considers the allowance for loan losses adequate to cover its estimate of inherent losses in the loan portfolio as of December 31, 2013. In calculating the amount required for the allowance for loan losses, management applies a consistent methodology that is updated quarterly and is designed in accordance with generally accepted accounting principles and regulatory guidance. The methodology utilizes the loan risk grading system outlined below and detailed loan reviews to assess credit risks and the overall quality of the loan portfolio. Also, the calculation provides for management's assessment of trends in national and local economic conditions that might affect the general quality of the loan portfolio. Regulators review the adequacy of the allowance for loan losses as part of their examination of our Bank and may require adjustments to the allowance based upon information available to them at the time of the examination. During 2013, the Company had $2.5 million in net loan charge-offs and nonaccruing loans remained virtually unchanged. The Company made a loan loss provision of $400,000 during the year due to decreased levels of charge-offs, loan delinquencies, and nonperforming loans when compared with 2012. At December 31, 2013 the allowance for loan losses totaled $6.0 million. Our allowance for loan losses has a general reserve component and a specific reserve component. The general reserve is allocated to pools of loans based on loan type, with each loan type assigned a reserve percentage. The reserve percentage is based on historical charge-off percentages and economic risk factors indexed for current delinquency rates for each loan type. Historical charge-offs are calculated by taking an average of the Company’s most recent four or eight quarter loss experience. At December 31, 2013, the Company used an eight quarter loss history for 1-4 Family loans with senior liens and commercial and industrial loans. All other loan types utilized a four quarter loss history. Economic risk factors considered in the calculation include loans with loan to value ratios higher than policy guidelines, adjustable and variable rate loans, which can experience repayment stress during times of rising interest rates, growth in the loan portfolio, lending personnel changes, and incomplete loan documentation. The Company uses a weighted degree of risk for each of these factors based on the levels of delinquency for each loan type. As noted above, the Company uses a numerical grading system from 1 to 9 to assess the credit risk inherent in its loan portfolio, with Grade 1 loans having the lowest credit risk and Grade 9 loans having the highest credit risk. Loans with credit grades from 1 to 5 are considered passing grade, or acceptable, loans. Loans with grades from 6 to 9 are considered to have less than acceptable credit quality. Generally, impaired loans have credit grades of 7 or higher. Following is a listing and brief description of the various risk grades. The grading of individual loans may involve the use of estimates. Grade Description 1 Loans secured by cash collateral. 2 Loans secured by readily marketable collateral. 3 Top quality loans with excellent repayment sources and no significant identifiable risk of collection. 4 Acceptable loans with adequate repayment sources and little identifiable risk of collection. 5 Acceptable loans with signs of weakness as to repayment or collateral, but with mitigating factors that minimize the risk of loss. 6 Watch List or Special Mention loans with underwriting tolerances and/or exceptions with no mitigating factors that may, due to economic or other factors, increase the risk of loss. 7 Classified substandard loans inadequately protected by the paying capacity or worth of the obligor, or of the collateral, and with weaknesses that jeopardize the liquidation of the debt. 8 Classified doubtful loans in which collection or liquidation in full is highly improbable. 9 Classified loss loans that are uncollectible and of such little value that continuance as an asset is not warranted. 15 Southcoast Financial Corporation Management's Discussion and Analysis Allowance for Loan Losses – (continued) The general reserve calculation described above accounts for repayment risk that is allocable to all loans within each loan type. There are additional risks that apply only to certain pools of loans that are not segregated by loan type. These risk factors relate to certain higher risk loans such as variable rate loans and loans with excessive loan to value ratios, capital concentrations by collateral type, and new loan production levels. A reserve for these factors is calculated using a standard methodology and is included in the other general reserves portion of the calculation and combined with the result of the calculations described above and the total unallocated Allowance for Loan Losses to arrive at the total general reserve. The unallocated portion of the general reserve totaled approximately $485,000 and $620,000 at December 31, 2013 and 2012, respectively. These amounts provide reserves against environmental factors such as continued higher than normal unemployment, home price deterioration, and continued weakness in commercial real estate caused by higher vacancy rates and the lower resultant rental rates that can lead to additional levels of losses in our loan portfolio. They also provide reserves for portfolio risk factors not specifically identified by the general reserve calculation, such as chronic slow paying loans exhibiting borrower stress that are not delinquent at the end of any given month, and therefore are not captured in the delinquency risk factor. The specific reserve calculation is comprised of loans evaluated for impairment on an individual basis. Generally, management evaluates an individual loan for impairment when a loan or group of related loans exceeds $250,000 and we do not expect to receive contractual principal and interest payments in accordance with the note. Generally, these loans have internal risk classifications of 7, 8, or 9, as seen in the chart above. The amount of impairment, and therefore, the required reserve, is the difference, if any, between the principal balance of the loan and the fair value of the most likely payment source, which is generally the liquidation of the underlying collateral, but may also include the present value of expected future cash flows or the loan’s observable market price. Collateral fair value is determined based on the most recent appraisal available, adjusted to account for the age of the appraisal, estimated selling costs, and estimated holding period costs. An additional discount is also calculated based on the presumption that the collateral will be bank owned. The amounts of these discounts vary among properties based on property type, estimated time to sell, and any other factors of which management may be aware. Loans evaluated for impairment on an individual basis are not evaluated as part of the general reserve calculation. The table below shows the allocation of the Company’s allowance for loan losses by loan type and by general reserve and specific reserve for the years ended December 31, 2013, 2012, 2011, 2010, and 2009. Detail of Allowance for Loan Losses Allocation YearEnded December 31, 2013 General Reserve Specific Reserve Total Percentage of Total (Dollars in thousands) Construction and Land Development $ $ 8 $ % 1-4 Family Residential Multifamily Residential 49 9 58 Commercial Real Estate - Commercial and Industrial - Consumer and Other 24 - 24 Other General Reserves - Unallocated - Total Allowance $ $ $ % 16 Southcoast Financial Corporation Management's Discussion and Analysis Allowance for Loan Losses
